DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-11, 13-18, 20-25 and 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, 15-16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (herein after will be referred to as Zhao) (US 20160219290) in view of Tsukuba (US 20200280740) and in further view of Yoshio et al. (herein after will be referred to as Yoshio) (US Patent No. 6683997).

Regarding claim 1, Zhao discloses 
a method of decoding video data, the method comprising: [See Zhao [Fig. 6] Video decoder.]
determining one or more inverse transforms to apply from a set of inverse transforms that includes inverse discrete cosine transforms (DCTs) and inverse discrete sine transforms (DSTs), wherein the set of inverse transforms includes inverse DCT-2, inverse DST-7, inverse DST-8, inverse DCT-3, inverse DST-2, inverse DST-3, inverse DCT-4, inverse DST-4, inverse DST-5, inverse DST-6, and [See Zhao [0120-0121] Transform index list for video decoder to utilize which include DCT-1 to DCT-VIII and DST-1 to DST-VIII, where an index/identifier is signaled for determination.]
applying the determined one or more inverse transforms, to coefficient values representing a residual block to generate the residual block;  and reconstructing a current block based on the residual block and a predictive block. [See Zhao [Fig. 6 and 0230 ] Inverse transform processing unit (156) and Reconstruction unit (158) to reconstruct coding blocks.]
Zhao does not explicitly disclose
an inverse identity transform (IDT);  
generating at least one inverse transform of the one or more determined inverse transforms based on another inverse transform in the set of inverse transforms, wherein generating the at least one inverse transform comprises: retrieving values for the other inverse transform in the set of inverse transforms; generating values for the at least one inverse transform based on the retrieved values; 
including the generated inverse transform based on the stored generated values for the at least one inverse transform
However, Tsukuba does disclose
an inverse identity transform (IDT);  [See Tsukuba [Fig. 4] IDT (Identity Transform).]
generating at least one inverse transform of the one or more determined inverse transforms based on another inverse transform in the set of inverse transforms, wherein generating the at least one inverse transform comprises: retrieving values for the other inverse transform in the set of inverse transforms; generating [See Tsukuba [0172] The transformation matrix is derived from another transformation matrix for inverse transform.  Fig. 19 shows an example of deriving a DST1 or DCT 8 from DST 7.  Also, see Fig. 26 and 0483-0485, which the transformation matrix LUT supplies the matrix to both or one of the flip unit or transposition unit as the base matrix and then the flip/transposition creates a new transformation matrix.  Also, see 0271, the frame memory performs ]
including the generated inverse transform [See Tsukuba [0172] The transformation matrix is derived from another transformation matrix for inverse transform.  Fig. 19 shows an example of deriving a DST1 or DCT 8 from DST 7.  Also, see Fig. 26 and 0483-0485, which the transformation matrix LUT supplies the matrix to both or one of the flip unit or transposition unit as the base matrix and then the flip/transposition creates a new transformation matrix.  Also, see 0271, the frame memory performs ]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Zhao to add the teachings of Tsukuba, in order to suppress the amount of memory required for inverse transformation [See Tsukuba [0172]].
Zhao (modified by Tsukuba) do not explicitly disclose
storing the generated values for the at least one inverse transform.  

However, Yoshio does disclose
storing the generated values for the at least one inverse transform.  [See Yoshio [Col. 10 lines 65-67] Temporary storing a calculated transformation matrix.]
[See Yoshio [Col. 10 lines 65-67] Temporary storing a calculated transformation matrix.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Zhao (modified by Tsukuba) to add the teachings of Yoshio, in order temporary store calculated transformation parameters in Tsukuba because information data generated for one transformation process is able to be used for another transformation processing and hence improve the computation processing [See Yoshio [Col. 3 lines 25-32]].  Additionally, the concept of temporary storing video compression parameters that are generated in a cache/buffer is obvious to one of ordinary skill in the art.

Regarding claim 2, Zhao (modified by Tsukuba and Yoshio) disclose the method of claim 1.  Furthermore, Zhao discloses
wherein determining the one or more inverse transforms comprises selecting a pair of 1-D transforms from the set of inverse transforms.  [See Zhao [0045] Transforms for 2-D input data sources includes a seperable 2-D transform which applies 1-D transforms for horizontal and vertical.] 

Regarding claim 8, see examiners rejection for the decoding method of claim 1 which is the inverse application of the claimed encoding method of claim 8.  Furthermore, Zhao discloses
a method of encoding video data, the method comprising: signaling video data indicative of the coefficient block. [See Zhao [Fig. 5] Video encoder with an output encoded bitstream including data from units (104, 106, 118).]

Regarding claim 9, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 9.

Regarding claim 15, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 15.  Furthermore, Zhao discloses
a device for decoding video data, the device comprising: a memory configured to store information for a predictive block;  and a video decoder comprising at least one of fixed-function or programmable circuitry, wherein the video decoder is configured to:  [See Zhao [0008] Video decoder utilizes memory.  Also, see 0304, Processors perform the acts described.]

Regarding claim 16, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 16.



Regarding claim 23, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 23.

Claims 3-4, 7, 10-11, 14, 17-18, 21, 24-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20160219290) in view of Tsukuba (US 20200280740) and in further view of Yoshio (US Patent No. 6683997) and in further view of Huang (US 20180332289).

Regarding claim 3, Zhao (modified by Tsukuba and Yoshio) disclose the method of claim 1.  Furthermore, Zhao does not explicitly disclose
further comprising: storing pre-selected groups of inverse transform candidates, wherein each group of inverse transform candidates includes one or more inverse transforms from the set of inverse transforms, and wherein each group of inverse transform candidates is associated with one or more block characteristics, wherein determining one or more inverse transforms comprises: selecting a group of inverse transform candidates based on one or more block characteristics of the current block;  and determining an inverse transform from the selected group, wherein applying the determined one or more inverse transforms comprises applying the determined inverse transform.  
However, Huang does disclose
further comprising: storing pre-selected groups of inverse transform candidates, wherein each group of inverse transform candidates includes one or more inverse transforms from the set of inverse transforms, and wherein each group of inverse transform candidates is associated with one or more block characteristics, wherein determining one or more inverse transforms comprises: selecting a group of inverse transform candidates based on one or more block characteristics of the current block;  and determining an inverse transform from the selected group, wherein applying the determined one or more inverse transforms comprises applying the determined inverse transform. [See Huang [Table 2] Transform candidate sets.  Also, see Table 3, selecting sets based on intra mode.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Zhao (modified by Tsukuba and Yoshio) to add the teachings of Huang, in order implement a mode-dependent transform candidate selection process based on residual statistics of different intra prediction modes [See Huang [0017]].  This will improve upon compression efficiency.

Regarding claim 3, Zhao (modified by Tsukuba, Yoshio and Huang) disclose the method of claim 3.  Furthermore, Zhao does not explicitly disclose 
wherein the group of inverse transform candidates comprises a first group, wherein determining the inverse transform comprises determining a first inverse transform from the first group, wherein applying the determined inverse transform comprises applying the determined first inverse transform to generate an 
However, Huang does disclose
wherein the group of inverse transform candidates comprises a first group, wherein determining the inverse transform comprises determining a first inverse transform from the first group, wherein applying the determined inverse transform comprises applying the determined first inverse transform to generate an intermediate inverse transformed block, wherein determining one or more inverse transforms further comprises: selecting a second group of inverse transform candidates based on one or more block characteristics of the current block;  and determining a second inverse transform the selected second group, and wherein applying the determined one or more inverse transforms further comprises applying the determined second inverse transform to the intermediate inverse transformed block to generate the residual block. [See Huang [Table 2] Transform candidate sets.  Also, see Table 3, selecting sets based on intra mode for vertical and horizontal.]
Applying the same motivation as applied in claim 3.


wherein the one or more characteristics of the current block include that the current block has a width or height less than or equal to 8, wherein selecting the group of inverse transform candidates comprises selecting a group that includes (inverse DST-7 and inverse DCT-8) based on the one or more characteristics of the current block include that the current block has the width or height less than or equal to 8, and wherein determining the inverse transform comprises selecting the inverse transform between inverse DST-7 and inverse DCT-8.  
However, Huang does disclose
wherein the one or more characteristics of the current block include that the current block has a width or height less than or equal to 8, wherein selecting the group of inverse transform candidates comprises selecting a group that includes (inverse DST-7 and inverse DCT-8) based on the one or more characteristics of the current block include that the current block has the width or height less than or equal to 8, and wherein determining the inverse transform comprises selecting the inverse transform between inverse DST-7 and inverse DCT-8.  [See Huang [0044-0045] Threshold for blocks sides are predefined as 8.  Also, see 0017 and Table 2, Transform set 0 comprises DST-VII and DCT-VIII.]
Applying the same motivation as applied in claim 3.

Regarding claim 7, Zhao (modified by Tsukuba, Yoshio and Huang) disclose the method of claim 3.  Furthermore, Zhao discloses
wherein the one or more characteristics of the current block include that the current block has a width or height greater than 8, wherein selecting the group of inverse transform candidates comprises selecting a group that includes (inverse DST-5 and inverse DCT-3) based on the one or more characteristics of the current block include that the current block has the width or height greater than 8, and wherein determining the inverse transform comprises selecting the inverse transform between inverse DST-5 and inverse DCT-3.  [See Zhao [0176] When the size of CU or block is larger than 32x32 (i.e. comprises the greater than 8).  Also, see 0120, select the transforms from two or more candidate transforms that belong to total 16 transforms based on different types of DCT and DST families and include DCT-I to DCT-VIII and DST-I to DST-VIII.]

Regarding claim 10, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 10.

Regarding claim 11, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 11.

Regarding claim 14, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 14.

Regarding claim 17, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 17.

Regarding claim 18, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 18.

Regarding claim 21, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 21.

Regarding claim 24, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 24.

Regarding claim 25, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 25.

Regarding claim 28, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 28.

Allowable Subject Matter
Claims 5, 12, 19 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.